
	
		I
		111th CONGRESS
		2d Session
		H. R. 6313
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Blumenauer
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to impose a
		  vehicle mileage tax for mobile mounted concrete boom pumps in lieu of the tax
		  on taxable fuels, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Transportation Finance Innovation
			 Demonstration Act of 2010.
		2.Vehicle mileage tax
			 for mobile mounted concrete boom pumps
			(a)In
			 generalChapter 36 of the
			 Internal Revenue Code of 1986 (relating to certain other excise taxes) is
			 amended by inserting after subchapter D the following new subchapter:
				
					EVehicle Mileage
				Tax
						
							Sec. 4491. Imposition of tax.
							Sec. 4492. Mobile mounted concrete boom pump vehicle
				  defined.
							Sec. 4493. Method of collecting tax.
						
						4491.Imposition of
				tax
							(a)Imposition of
				taxThere is hereby imposed
				on each mobile mounted concrete boom pump vehicle a tax determined at the
				applicable rate per mile for each mile traveled in the United States.
							(b)Applicable
				rateFor purposes of subsection (a), the applicable rate shall
				be—
								(1)$0.05 per mile for a mobile mounted
				concrete boom pump vehicle with a gross vehicle weight which does not exceed
				60,000 pounds, and
								(2)$0.07 per mile for a mobile mounted
				concrete boom pump vehicle with a gross vehicle weight which exceeds 60,000
				pounds.
								(c)By Whom
				PaidThe tax imposed by
				subsection (a) shall be paid by the owner of the mobile mounted concrete boom
				pump vehicle.
							(d)Credit against
				taxAt the election of the taxpayer, there shall be allowed as a
				credit against the tax imposed by subsection (a) for any taxable period the
				amount of tax imposed with respect to such vehicle under sections 4053, 4081,
				and 4481 for such period. The credit allowed under the preceding sentence with
				respect to a quantity of liquid shall be in lieu of a payment under section
				6427 with respect to such quantity.
							(e)Special rules
				for determining mileageIn
				determining mileage for purposes of this section, the Secretary shall work in
				close coordination with the Secretary of Transportation to develop a system for
				administration and compliance with this section. Such system shall—
								(1)work in tandem
				with the engine control modules of the affected vehicles,
								(2)minimize the
				administrative burdens on pump owners and operators,
								(3)minimize the
				administrative burden on the Department of Transportation,
								(4)integrate with
				State and local transportation revenue mechanisms (including demand management
				systems),
								(5)protect the
				privacy of participating companies and employees, and
								(6)allow third party administrators to manage
				data collection and refund payments to operators.
								There is
				authorized to be appropriated not more than $5,000,000 for costs associated
				with developing and implementing such system, including for making grants to
				private companies where appropriate to develop and deploy on-board technologies
				to track and report road miles traveled.4492.Mobile mounted
				concrete boom pump vehicle definedFor purposes of this subchapter, the term
				mobile mounted concrete boom pump vehicle means a vehicle—
							(1)which is mobile
				machinery (as defined in section 4053(8)), and
							(2)on which the
				mounted machinery consists of a concrete boom pump and related subordinate
				parts.
							4493.Method of
				collecting tax
							(a)Collection by
				returnThe taxes imposed by
				section 4491 shall be collected on the basis of a return for a calendar
				quarter. The Secretary shall, by regulation, prescribe the time for filing such
				return, the information to be shown in such return, and the time for payment of
				such tax.
							(b)Payment due
				dateExcept as otherwise provided in this subsection, the last
				day for payment of such tax shall be the 14th day after the last day of the
				calendar quarter for which the return is filed under subsection (a).
							(c)Calendar
				quarterFor purposes of this section, the term calendar
				quarter means the three-month period ending on March 31, June 30,
				September 30, or December
				31.
							.
			(b)Highway mileage
			 limitation not applicableSubparagraph (C) of section 6421(e)(2)
			 of such Code is amended by adding at the end the following new clause:
				
					(v)Exception to use
				requirement for mobile mounted concrete boom pump vehicleIn the case of a mobile mounted concrete
				boom pump vehicle (as defined in section 4492), clause (ii) shall be applied
				without regard to subclause (II) (relating to the use-based
				test).
					.
			(c)Nontaxable
			 useSubsection (b) of section 4082 of such Code (defining
			 nontaxable use) is amended by inserting (other than a use by a vehicle
			 described in clause (v) thereof after section
			 6421(e)(2)(C).
			(d)Deposit into
			 Highway Trust FundParagraph
			 (1) of section 9503(b) of such Code (relating to transfer to Highway Trust Fund
			 of amounts equivalent to certain taxes and penalties) is amended by striking
			 and at the end of subparagraph (D), by striking the period at
			 the end of subparagraph (E) and inserting , and, and by
			 inserting after paragraph (E) the following new subparagraph:
				
					(F)section 4491 (relating to vehicle mileage
				tax).
					.
			(e)Clerical
			 amendmentThe table of
			 subchapters for chapter 36 of such Code is amended by inserting after the item
			 relating to subchapter D the following new item:
				
					
						Subchapter E. Vehicle Mileage
				Tax
					
					.
			(f)Effective
			 dateThe amendments made by
			 this section shall take effect on January 1, 2011.
			
